DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-7, in combination with amendments, filed April 25, 2022, with respect to claims 21, 41, and 49 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 21-29 and 41-51 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a system comprising, among other essential elements, a light pipe that includes a variable length portion, a sample tube configured to be inserted into the opening of the light pipe, and a cap configured to be inserted into the sample tube, in combination with the rest of the limitations of the above claim.  Claims 22-29 are dependent from claim 21 and therefore are also included in the allowed subject matter.
Regarding claim 41, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a system comprising, among other essential elements, a sample tube configured to contain a sample; a cap configured to be inserted into the sample tube and to cause reflection of light toward a spectrometer, wherein the cap is a removable cap, in combination with the rest of the limitations of the above claim.  Claims 42-48 are dependent from claim 41 and therefore are also included in the allowed subject matter.
Regarding claim 49, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a system comprising, among other essential elements, a cap configured to be inserted into the sample tube and to cause reflection of light toward a spectrometer, wherein the cap is a removable cap, in combination with the rest of the limitations of the above claim.  Claims 50-51 are dependent from claim 49 and therefore are also included in the allowed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeannotte, previously cited would no longer function for its intended purpose if the cap was removable, as Jeannotte explicitly states that its portions are welded.  One having skill in the art would find no reason to combine Jeannotte with any other device to include a variable length portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877